OFFICE    OF TNE ATTORNEY GENERAL   OF TEXAS
                                AUSTIN




Ronerrblo   Iforer Leoaurd,   tipraker
Roll60 or RaQro6mtbtlv~r
Awtin,    Tam

Boar   Blr:




Mqueltillg  tha
tionalitT  ei a

              T&e
Honorable     Homer    Leonard,        pago   2




    amount8       to the     rupport     of     the ordlnar~    govrrnmntal        an4
    l4 ~0titio mfunotlons,    thus tending                  to inoruaa*     an4
    lnanar~     the tu burdrna of at&r    oltlreax for tha
    eame purpoaea;  that   in the interestof publla walfue
    cm4 grneral proapsrlty   of tha Stat0 of Texas thla avold-
    l%&& and unnrcoarary lore oan and ah0104 be rll~lna~e6
    by aapualntlng  the gensrhl pub110 vIth ithe health giving
    qumlItl8.  of thr food and/or 6leWtla   rrlue of Toxea
    altrua iCp1ta.

         rf3sotIon 9. That beoauar the oltrur frultr       growni;
    in Teua    ~omprfae the mrJor qfrloultural     orap o? the
    Rio Ornndr Valley leatlon of tha Btate       of Tuar,   aa
    well aa a -Ja l     rgrloultural orop sf the entire State
    of Texua, and tha buaiM68       of expanding Ghr aarkota
    an4 lnorauring    oonrumpt~on   oi oltrua fruit8 la of
    pub110 lntrreat    an4 beaauar tua    hoot la aralgned to
    promote the generd      reltarr  of the Toxals altnm   lmluatry,
    vhlah in turn ~I11 promote tha goneral ualfme         of the
    at&    Of %~a,     thl8 AOt Ia pa88*4.

            'Bootion    3.     That     as    used In this     Aott

          1.  Ths       ten     *OOmmlasIoaw         man8      tha Tsx~a   Oltma
    ComtaIaslon.
          !?. The    term *per#on* -&~a   IndIrlBW,   partnerahlp,
    oorporatlon,    lsroalatlaa antior any oth8r bualnrme unit.
         a. The term ‘grapefruita meaim md lnaludor only
    the fruit    CltNe   c)r&ndla, Oabeck, aowdly   oalled
    grapefruit,        grown    in the     State ot Tuu.
             4.   The
                    ter l
                        m
                        0rangosa               men8 anil lnoludoa          only the
    fruit     Citrus Slrmaslr,           Osbeok, ooaaoaly o&llad           orangea,
    grown     In the Stato OS           Tour.




    eng~ecl In t?le buelna68 of buying, POoOlrlng OF aell%Rg
    altrue rruitr r0r proSIt or remunoratlsa.
          7.   The tmw   ahm&lsr* memr and ineluder my peraon
    hancll;ng altrurr fruits   in tha prlsmrJ ohunnel of trade.
            . Citrus fruits    shall k   dors.4 to be dolivor.4
    into the primary ohannsl of trada when lnr auoh 6Itnr8
    fNlb     are aold, or.dallrared    for H&ment,    or 4allvwed
    for anzmlng ma/or     pramsaing    into by-prohabta.
          9. The term Matandard paok        box’ amU l-S//a burti
    of aitrua fruit8 whether In bulk or ln fmn?ialnrra.
Sonorabla    Helper Leowrd,        page 2



            wSo4tlrn 4. That the a48lnletretion               of this bat
    shall    be ve6ted in the Texas attrur           Gonmleoloa      whloh shall
    pnaorib4      eultablr an4 reaeonablo          ruloe and roylatiane
    fOF the 4SlfWO4E6nt       Of  th4  priWiSi4lkS      th4?44?,     IAd  ShSll
    etlmlnleter the taxes ibe            a.na impotiaa by said ht.             SaiQ
    cOlSS~66~On    6hS11 htLV8 POW?      t0   OSU6.    it8 duly     8UthOr;SSd
    agent    or rcpne4ntative       to.enter upon the pre~lee~            of
    any handler of oltrue fruits and to eutiae                   or  oauae to
    b4 exmulned by any euah rgont           ac repr4sentatFve          any books,
    papera, x~corde Or aelaorantla bearing on the amount of
    taxes payable      and to emBum othar tnformation               Qlreotly
    or Inaireotly      oonoern4d    in th elntoroeaent          af thl6 Aat.
    Any pereon required to pay the taxes l4vled ~JM l~~g~eod
    by thla Aot who shall by lnr praatio4 Or evasion make it
    aitrioult     to enioroe the prbv~elone          of thle     AOt by inept+
    tion, or any person who lh4ll after              amma by the Wnic
    SlOn, or my agent or reprae~ntatlvo               designated       by 1t for
    C&t purpoac,       refuer to allow fill iaopeetion              of the
    pnale~e      or any part thenof        af say books, reaorde, doou-
    s4nte tar other lnetru84nte         %n anr vr~ nlatlng           to  the
    liabLlity.of      the taxpayer ior the %u           ner6i.n WpOee4       or
    shall hind@ br in any tire a0iay or prevent euoh bmpoo-
    tlon, 6h411 be plltl         of a tirdr~~eanor        and upon oomlotlon
    ohall be punlshd       laaord.ln@~.
          * Seotian 5. That the ~o~~~leelan lhasl plan and
    aomluot 4 oampalgn ior 4omdXty        advertlelng     publlolty
    and l6loe prrmtion      t4 laorbaee thb                 bmwumpt~on
                                                            of oltrur
    fxulte end rrr abntraet fo r     any ldrertlrlng,    aublloltr,
    84lee promotion;   rbeearoh   aad other n*oeeaar~     lervla48
    in  earrytng out th4 puqao648     and  intent  0r this lot,
    To aOwBpli6h    lU4h pUrpoe48    tha &mmlee%on    al&d1   have
    powrr and it etrall b4 the but7 of the Cou6iee~on         to gather,
    oomptle and dleeesinato     lnformatlont

             (a)   R4latl     to ait=    hyite    and tb4 1apoPtanae
    th4reoZ     in pr484n ns:n& the pub110 health, thr laonany
     ttlSF6Of in the di4t Of the p4Opl4        6nd the %llpO?tSnOb
     m4reot     in the nutrition   of 0hiiarea~
             (b)   ;Ielatlng to tne 6man4r, 84thod and r4an6 U64d
     and employed in tn4 produotlon       4nU nrkettng     of eltruc
     iNit      6x56 l&U6    Of   th4   6tatb   ?4&Ulatin#     ad   88fe&fUardb@
     6UOh   prSiS4tkOn     md    m6rkSthg;
           (a)   fl4lrtAng to tne &ddod met     to the pX'4dU4.F and
    bsal4r in produolng     and handling  4itrue iswIt@ to U4et th4
    high etlname      lmpo44d by th4 State that lnaure a pm4       and
    vholeeoma   pr0duot;
           (a)   R6latlng to the affeot up4n th, publlo Imalth
    ubicl? would r66Ult    fM16 a break-d&m    Of th6 TSxa6 OitrUS
    industry.
Bonorable      Homer     Leonard,   page 4



               (8)   Relating to the reasons        why    pNaUOW6      of altrue
    frultr      shod6    rsoelre a nationable       nturn     on thelr    labor
    and      inreatmsnt;
               (f)         to tbo pmblem
                         54latlng          of furnlehlng    the oon-
    LIUIBC?at 411          tin66
                         vlth ui abundant supply of flnr quality
    oftrua fruitn at ?4arOn6bl4    prloee;
           (8)  Relatlng to faatore of 1netabIlttg      peoulllr to
    the OitN6 fNlt8     indU6tFy la gbnsral and thb grap4fNIt
    and/or orange Industry in prrtloular,      #mob ae,uabelaaoed
    production,  effsot  of thr w4ath4r,   Influeaoe of aoneue4r
    purohaelng  paver 4x14 prlee relatlve to the aoet of other
    item6 of food ln the nOrnr;l diet of people, all to the
    and that en lnCelllg4nt and 1narOarIng ooneumer 44~M          may
    be    oreated;
           (h)           Relating   to th4 poeeIbllltlee     vlth    refer4no4    to
    lnoreared   aoneumptlon of oltrue fruIta;
           (1)   f@lating to luoh oth4r, furthor and additIonal
    lnformatlon a6 ah611 tend to proaotr ll0r4 eooaomlo~ ad
    br0ader    4letrlbutlon and Inonaeed   omeumptlon of oItrue
    trults and a6 mar ?06te? a b4tter underetanalng   and mre
    afflolent  40operatlon b4tveen produoere,   dealera,                 handlers
    and the oonsumlng puhllo~
           (J)  To d4olC4 upon ram6 4~etInotIvm    and
                                                   eugg4etlv4
    trade name and to promote its use In all ways to advertleo
    Tuae       OitN6       ?Nlt.
           *S4ottion 6. It Is horoby made the duty of the
    Oaaaleelon,   annually 4nd in any wont aat       later than
    30 tiye before the Opening of url llU.pplng e~aeen for
    4ltN6 fruita,     to Oar4fully   laveetl~ate,   oonelU*r ana
    detarmlna   the uaount of funds,    whloh, tn the Judgwnt of
    the CoPrale6Ion vi11 b4 n4oeeeary      an6 *d4quat4 for adrer-
    ti4lng purpoe48 for     the aaeulaq 12 month p4riod and
    thereupon   it #hall be th4 &utut;Jof th4 Oomalealon to
    d4termlB4, fix ana Impose M 4xolee tax not rxeeedlng 3f
    on eaoh lStmda r P&ok&
                      c l    B4xm of grapefruit and of oranges
           wn lhlpoed and not 4xosedlng B4v4nty oents (701)
    ( g r oend
    per ton OS grap4frult    end orang48 ouur44 or pro046844      In
    the Statu of Texao, for th4 purpoe4 of providing        the
    n4o4eeary   fund6 for aUverthalng,  provia      the tu   irpo646
    on oontalnerr    havlng oapaolty of one krab41 of amus
    hylte    shall not era446 26 per bushel aontalner;      au4
    provld4d   further that if any ehlpwmt     or handling Of
    CktN6 fruits i6 made ln oontaln~rs of lar*r          or lMll4r
    oapaolty tlmn hereln deeignated,     asme enall have lmos4d
    th6reon an excise tax, for advertieIng      purm848,    in th4
    ratlo of th4 oapaalty    of euoh containare    to the MEtand4rd
     Paaksa      90x’.
Honorable     Homer   Leon&r&,        page   5



          *Seation 7.  That, in th8 ewnt any handler or
    handlerr rhall purohara,   @oqulm or hurdle grapefruit      on
    a tonnage or weight barls   rether than under the    8taadard
    paoked box bael8, one toa 8hrll be oonrlderd       equal to or
    the eculvalent  of twenty-fl+r   rtandud    paaked beus ior
    tax purporor;  md,  in the event my      tmm¶ler or hanaorr
    8hsll     purohuo,         aoquire     or handle        omngoa   on a    tombags
    or night        ba818  rather than under the rtsndard paoked
    box barlr,        one ton rhall. b8 oonrlderrd lqual to or the
    equlmlent         of twenty rtandard paoiud boxer ior tax
    purporer.

          &htLon~ 8. That lf6r-y hndlor       shall keep a oomploto
    and lo o ur a te
                   moor6   of 411 grapefru1.t ma/or   or-8     hag@06
    by hlr.    8uoh reaorQ shall bo 18 moh     ton  aud oontaln s@@b
    other lrrlcrmatlon a8 the ~0m418810a     rhall by rule or rogulr-
    tlon pmsorlk.       such reoordr 8ha11 b8 pXW8OW8d     br 8uoh
    handler8   Zor a porlo8 of ona yaw md rhall k oiiored        for
    lnqmati.on   at my flu    upon or&l or wrlttrn damanu by the
    %airrrion    or its &alJ authorirod   8gent8 or rOprO8Ontatln8.

            *Boetlon      0.     That every hanbler   8uoh the8rhall,   at
    l # the    ~~i88iOu          uy      by rule   OP F8gUlatiOn
                                                            Silo        FIqUlro,
    vlth the Com~i8slon a x%turn wer   oath on forma to bo
    pro8aribed and fWai8hSd br tile Qo88il88lOl¶, rtathg   tlu
    munb6r     of   8taabrU       p8okod     box08     of    gnpmfmlt        a&or
    or&age8  handlob by 8UOh handler la tho prlnr7        ohmmel
    0r trade aurlqf the period or pork068 oP t:sr pro8oribod
    by the Coamiarlon,    proorldea that eaoh harullor oi bulk
    +8Jlt;tiOS   Of @ap&Uit      Orb OlWlgO8   ?Or OXlWtillg alid
    pr600881ng   pu-pa8ar  dutll rue hi8 nrltlod      oertwloata    or
    mtum    rtlpportod by prom weight tiakoto,      &sorlng ths total
    night8    in tOna 8~16 ptWiti8 Of 8~Oh Oitm8    iFbAit hMaOd     iOr
    the nqulred    period.   nil1 8uoh return8   &all   aontaln moh
    further inrormation am th6 Oo~l88lon        ay  roquiro.

          @8eatloa 10.    That all taXS8 iewe      and iRpO8Od under
    and pur8urnt    to the plW+181Ol%#J OP thl8 AOt 8hill k due utd
    payable and shall be paid whea tba grapefruit         awl/or orange0
    ooverod by thir *ot are Plrst handlob in the prluw            ohanne
    or trade.    All ruoh t8xer 8hal1 b8 pakd to th6 ~omn~r6~on         by
    the pereon   rirst  handling  th6 ~aporxult    an&/or   orauger
    oorerecl by thl8 Aat In tits   grtm8ry ahannol 05 trabo,      oxabpt
    that all taxee on grapeirult     and/or oreng86 dollvere& or
    eold Por winning or proo#rslng      rt~all br paid to the &maib
    slon by the pamon 80 ornnlag       or pmoescrlng   8u8h g%'aprPmit
    and/or aranges.     The paymnt    0r 8UObtars* 8kWl1 b e lrldonoea
Honorable    Homer Leonud,    Pa&e   6



    by stamp@   to be imown tnd de8lgnated      a8 @OrapePrult    h&or-
    ti8tne:   Stamps! and "OraUg4 AdVOrti8iUg      6tamp8' a8 the    OA80
    may be, with the    awant    prld Por mob     rtaap4 InblOated
    thereon, whloh 8tamp8 rhil1 in every instanoe           be 4PS;xed
    to th6  grade oertirloate     or oortlfloate8     showing the $nde
    Of the grapefruit    find/Or onng4~     QOt4r4d thereby, when 4u4h
    gmpelruit    and/or orange8 are roqulred by lau to be hrpootod
    Par grade and oortlrloatlon       thereoi, and In all other oa848
    much &,aapl) ahall be rPPlao4 to the return8 provlbed ror
    in Beatton 9 hereof.      Tb   Comptroller    of tho State or Trxar
    rhall oau8o to @B preparcb       au4 delivered to tho Ooulsrion
    8ultable rt4ap8 denoting th4 tax48 herrunder lwied.              The
    ~OINO~84iOn  8h4ll 00U808UOh 8taPp8 t0 b4 di4tribUtOd rOr
    prJ8ent of the tru84 pr48orlbed        ln thlr A4t and #hall pnr-
    arlbe rush 414thod Sor ths rPf1xlng ana o4no4llat~on          0r 8a;d
    rtampm a8 rhall b8 n40488ary       to omry out an& oomply rlth
    tho iUt4Ut and pUZ’908@    Of thl8 hOt.
            qSeotlon   That all kx#8 levied and 00114Ot8U under
                        11,
    tb0 pMi8iOn8   Of tbi# tit 8h4u b8 pad intO th8 m&t4
    Tnarury  on or bs?ore th8 18th day o? e&oh month.  Buoh
    a0aeyr rhall be kept in a rpeoial tund to bo know ao tha
    mI)Flpofrult AdrertLrlng     Tund* aud the 'Oraagr Adrertlrlng
    Fund* whfoh u‘e hereby orsatod,        ad all mnerr oomlag into
    rold speofal fund 8r4 hereby appropriated         aad Hado lrailablo
    ror aerraying     th8 exp4n848 0r the ldmlatrtratlon       and la r o r o t
    nut Of th i8    h o t. All moner loriod 0nd oolleoted under tbir
    A4t over and above th4 neoerrary        llmlnlrtr4tlre   lxp4n44 a4
    protld4d r0r In t&Ii8 hat 8-1        b4 rpont 4XOlU8iV417ror tb4
    aarrylng out 0r the purpo840       urd lntont 0r thl8 lot a8 henln
    prorlded.     Provided furth4r that all 80ney 001140ted under
    thlr bst   on tax48 levied against gmprfrult         ad/or   orabgor
    that are 04nne6 or pmoe8846,        over and above a fair promta
    proportlon    or the neo488ary 8&lnlrtratlve       oxpen      aa px+
    tluea for In this hot, ohall be apeat exolunlrel~ for grape-
    fruit and/or orange6 00 oauued or proc4884U.           Provided Pure
    tber that in oaaeo where grapsfiwlt        and orange8 ar8 (Idverti806
    Jointly eaah Pund rhall only be&r its prorata mbare or suoh
    Joint   bdvertl4lng.     All taxe8 levied hereuuder and oolleoted
    through   rale oP raid rtaapr by the ~oneie~fon        4hall be paid
    to the 0orptroller     of tba Stat0 oP T8xar ?or payment into
    raid @rapefruit     Advsrtlslng   Fund, r48p4otlt4ly.
Iionorrblr &mar          Leonard,        page    7



         l~eotlon 12. That al]. 008t8, 4xp4ns48 and obllgatlonr
    lnourred under the provlelont      of thl8 Aot shall be paid out
    oP the @reperruit    Adv4rtielny   Fund and Orange AdvSrti8iag
    Putid, reopeotlrely,   upon warrant oP the Comptroller    when
    rouoherr   thsrefor are exhlblted,     approved by the Coo~l4rlon.
           M%40tlon        15.  That th0 plWiSh3U1I  Of thi8 hOt 8hrll U4t
    apply to grapeirdt             and/or orange4 aonruned Por domertio
    purpoe48        on    the pr4al848 where produced.

          nS40tlon 14.         That any handler       who falls    to flie a
    return or to pay any tar within the time required by or
    purmmnt      to this :.ct shall thereby ~OrPelt to the Nets a
    penalty of fire per oentua of th4 amount 0P tax dstermln4d
    to bs due, es provldsd             In this AOt, pluo one per oontus or
    8UOh lwunt ror eaoh aonbh 0r Q44                   or r*aatlon     thrreor
    after the explrntlon           0r    the Pir8t Wnth      sifter 8uoh return
    war required       to bb m4a          or 8uoh tax beoemb due; but tbo
    oOWi88iOu,      ii     88tiSfi8d         rohrtth.&Ohy    We4  4xou8able
    may refit all or any                 part
                                            of 8uoh penalty.      &oh   pen&,
    8m1      bb paid    t0   thb   tiBptXh3114r    and   ~%8po44&   Of  a8  pro-
    vi40a    with mepeot         to nonoy8 dorived rroa th4 twr             14tml
    MU iSpO84d by thl8                 AI%
           aSbotlon        15.       That no aomme o4rrler              or other   oarrler,
    or person        lh4ll eCCbpt iOr 8hipmbntOr 4&p or traMpOrt     elyr
    gMpOrmit          and/or oranges vhexw rtampr 4vldonolng the pay-
    wnt  of the tU48 iOvs0a    md   iNtpO8Od hereunder                       am   not
    tiriua to the grade bUrtifiOat8      wtntltnea md                        refermd     to
    in    Seation        10 hersoP.

           l%4otlon        16.  That the pbwer8 8na duties                 0r thb Oom1ni8-
    e&on     e&l1        l~Olud@ the following:
         '1.   To adopt and rr0m tlmb to the alter,   reraina,
    wdlfy    antior am4nd a12 proper 8nd neoerrary  m148,   regula-
    tlonr and orders ror the 4x*r4180 or Its pow4r8 and the
    perr0mtt04            of   ite    dutf48      under   thlr   hot.

         9.   To employ 8nd                    at it8 plrerura blrsherg4 an adror-
    tlrlng manager, agents,                     edr8rtlrlng  agsnolee and euoh
    olerioal md   other help                    ae it deem8 neosssery  4ad to outllw
    their QOwQra and eutl48                     rraa rLr th@lr     somp4n8atlon.

         '3.  To aake In the name si the QommlseLon                           8uCih rdV8r-
    tlrelng aontrsiate and otk4r agrerm8ntr.
Qonor&blo lioHCL6oMd,pog*8


         ‘4.   To           keep    baolcs,      reoo~e           and    aooouatr      of     811    It8
   doinga, whioh             booko, rooordo rat3 looountr rho11 bo open
   to lnclpeotion            aad audit by th6 Btote Audlto~ at ox1 tlw6,
         “5. To puroha80 or authorL6e tho purohaae of all
   offloe  rqulpaent urd rupplier and to Zaour all otb.er
   ro6oon6blo   and ao6orruy  lxpoa8e8 and obllgatloao In ocm-
   neotlon with   and roqulnd  for tho propor oarrylng out of
   th0     QSO~~6~OU6         Of    thh        &&t.


            ‘6.      to lavortlgato              and     oawo prooeoutioa  to  bo
   lnrtttutod           for riol~t%onr                of tho pror~r~onr of this A0t.
          *Seotion 19. T h a at nyQo r 6o w  ah o lboll tiolato or
   815 La tho rlolatlos     or oay of the orotloloa6     of thlr Oat
   upon   ooavlotloa   thoreof ohall bo puaiahed by o flno of no&
   more than Five Ibmndred Doll-o      or imprlroshent for a perked
   not  to lxaeeb    niaet7 cl48 or     both   euoh fine oad i     rloow
   ment In tEe di6OrOt~OB of the    “h ourt,   8M   ill flare  oo
                                                                "f looted
   ?OF     V~O~lrtiOB        Of thi6      106         6hdl.   k    Qdd       klkt0    th0     fh%QOf?Uit
   hdwrttplplc           Rmd and/or             the     Oroa6e MvortL8lng                   7~5.
            lIk Oti.O
                   1 6.
                      BT h a t
                             th is
                                 a 06
                                    lh6ll be lLbortil.7                                             eon-
   rtrued         and        or portion thereof bo ai0b0d
                         if any
                        ut
   invalifi,or tho appr ioation thrroof to oa7 porooa, olro8m
   otanoo or thing Lo doolareb inmlid,    the rolldlty of tho
   roulndor of thlo aot and/o~ t&o applloabillt7     Whoroof
   to uy othor QOFOOB,6lr6w66t6no~ or thing rholl not bo
   lffootoa therebJr, oa&                 it      ir tho latentloa               of   tho     Leglolo-
   tun      to    presene          say ua        all      put6      of    raid      a08 ii     ~o00iU0.

            l5ootioa 19. That all law6 or put8 of law6 In                                            aon-
   fllot     hororlth k and the oomDaF0 hareby npealod.
        ‘5eotlon 900, ?hat thlo Aot oh&.1 to&e offoot immoQidol7
   upon ltr parooge upb approval by tho Qonraor or upea ito
   beooalag a law without rush qqwov8l      an&ohallnuLnin
   foror 6nd orfeot uatil 6eptmhor 1, iQ4,     oftor Which data
   tN6  Aot  88611 bo of no furthor foroe u   offoot.
,:..r$
                                                                                              xc ..:,

         flonorablo     Homer     konu‘Q,   p4g4 9


                      Seotlon     3 Of hrtlolo   VIII     of our Tour        Oon6tltutlon
         p~riaO@l

                      aTaxoa 6hll  bo l6rlod    and oollootoQ           by gonero      low@
             and      for pub116 pU~O606   only.”

                      Seotlon 6 of Artlo         XVI pr0rlQeal

                      *No approprlatlon      for prirate      or    l~Q~rlQual    purp4646
              ohall     be maae.n
                  1.n our opknlon Ro. O-JlM,         a oop7 of whloh 16 l   n&l&@ed,
         thl6 department    b&Q OOOa6iOn     t0 OOn@id&ra Very aiallar       que@$lOB.
         Ye wre there p6861n( upon the ooa6tltutl4n4llt~             of H. ?I. w4. Use,
         levying an oo4upatloa tu         on cl00 to flnano6 on aQterti6lng anQ
         promtional    oampalgn for Chat       lndurt~.    We holQ H. B. lS.56
         onoonatitutlonal    beoauae    It oonflloted    vlth Sootlon 8 of Artklo
         VIII ma 8eotlon 6 of Artlolo %VI of ttm OoaatlGtltlon of Tour.
         The naaonlng     and &uthOrltl66      oltod in @~lnioa   no.  O-3166 am
         paou11arl7 8Qplloable horo me for preol6oly   *ho reo6on6 than
         given it ia our oplnlon that the prOp0006 CitFur hd~ertlr~ng
         hot  oontrarone6 eeotion 3 of Artiolo YtIf 8aa Ieotioa 4 of
         Art1010 XVI of th6 don6tltut~on             of    Terra.

                      s6otlon6     1 anQ I! of Ar610~0      VIII    of *ho    Con6tltutloa
         of Texas      prorldet


                   ~seotlon l* %tatiOll 6tUl.L b0 0-a          SBd UBifORS. al
              property   ln thla   State,  whethas 0UMd by noturol p6rronr
              or eorp0rotlon6,     other thn    rmnloi 61    ahall k tuod     ln
              Qmpertken 60 lt6 tahl0,       whloh 0 Jl6.      l6oertalne4 a6 ma7
              be protlQoQ    by law.    The Legkol.aBuFcr ~a7 lep460 a p011 tax.
              It 867 a60 lapoae 006qmtlon          *a%@@,  both upon natur8l
              permona and upon OO~OrSt~OU6          other than anioipal,     Qolng
              Uy   bU6blOO6   bl t&i@ 8tStO.     it U7 8160 68X 1IlOOIl66    Of
              both natural poraonr and eorperatton6 other th6n mmiolpil,
              lxoept that    por6on6 engaged la moohaalo61 all6 8gQfOd.t~
              pUP@Uit@ ah611MVOI' be requlrod to QSY u1 OOOU~t~OIl tSXi
              Protlaee,    that two huntIre and fifty Qell.era vorth of
              household    and kltohen iurnltwe,      belanglng to oaoh family
              in thi6 State rhall be exempt from tuatlon,           and protlQoQ
              further tbat     the oooupatlon   tu ZeYled b7 any OoUBty, 0167
              of torn for any year on peroonr or eorporatlon6          puraulng
              any profe66ion     or b~6In666,   ahill   not exoeed one half of
              the tax lerled by tha State for the rame period OR suoh
              profe66lon    or buelnofm.*




         c
SiOnorOblo     Uoaor kolurd,        page    10


         *tleotlon Z. al  OObUpStiOB tax06 6hl1    b 0
                                                     lq a ila nd
    uB1form upon the 6omo 01x66 of 6ubJeot6 *ithin   tho ll8%$@
    of the authorlt7  10r714$ the tax1 bu0 tha lo,LSlolature a67
    by $OaOFId hW6, OX&~6 irO0 tUSt:OB        bllo Qraport7 U@&
    for pub110 pU~806;              OOtual p1xOOOOr p”
                                                     Of) lW11&OU@WOP6hiQl
    ~60      my     pmporty     owned by a OhWOtA or by a 6trio~7                 n1%giou@
     6o o lo ty
              ror the lxolualw              urn0 a6 a Qvolllag     plaoo    fer the
    tiBl6tr7   Of @U&h ohuroh Or Ml~iOU8       lOO~Ot7~ pQ0VidOdthat
     OUOl
        hXO~tiO~      6m1   R&t 6XtOnd t0 -N      jWOpOrt7 thSQ 16
    roaronabl~   aooooaa.+~ for a Qwolllag   plOoo and la no ovont
    mere than On6 a&r6 of IarM;    plaooa of burial not hold for
    priV860 or OOrpOra6OQF0fiti      all ki.ldhgS    arod l~01~6iv&~7
    and 0m04    by perronr  or o66oolatloa6   of perooa6 for rohool
    ~UFQOOO~   sad the no0o66aQJ fura~tun     of oil 6oh0ol6 ad
    pmporty urod ltolu6ivoly                and    roa6onobl7   noooo6ar7    In
    oonduotln~ 6lyl 66aoaiat~on              oagyod
                                             la QFO&0tln(l tb nll-
    gkOU6, Obsl6St1OZUl SBd p461Oti       dOTO~nt       Of b76, girl6,
    young aen’mxv young women operatlag uador a 8tate oi- ktloml
    orguri~atloa    af like OhOrOotor~Oloo th0 l~doumoat f’uMm of
    &U&h iB@titUttoR@     Of lO-bQ#    ur(L 6’01 iOIl BOt l&604 with a
    TkUtO      pXWf:t~ WkaWh@SIth#    6U    40 Y lWO6tOdl~ bond8 01
    DOQt~O6,      or la 1-d or other ProQorty Woh h04 booa and
    lhSll horoafter     b0 bOtl#ht in bY OIIOh i~6titUtfOn6   UBdOQ
    fOFOdlOMF0     6~06 UdO t0 6Ot~6f7 OF ~lPtO&t 6UOh bond6
    or ~l’tg~@,       t&t  6noh lXO~t~OJ8 Of 6Uoh hII& UUI propertf
    6hOl1 OOBtillUO Ofi     ?OF t-   7OXP6 tit&r   th0 pPC.tN@& .f th0
    6000 a tluoh 601e i;7 muoh ln6titmtiono ad no loager,         and
    inatltutlon6    of purely publio oh8rlt7j sad all laws exoapt-
    lag property    from tuutloa    othr   than the property rboro
    montionee    ah11   be null and v01d.~

             %e@tiOn    S   of Artlolo     VII    of th0 C0aat~ttitloa bf Tour
 prot~e00 1
             lSeotlon
                   8. One-fourth of the rovonUe ,d&PlveQ fxwa
     tbo        oooupatlon taxor sad poll tax of one dollar on
             Nate
     every hlublt6M    of the trtatr, botweoa t&o rg66 of tuont;l-
     on0 ma rlxty ye6rr    ohall k 806 wart    anmall~ for the
     bemoflt        of the publio    free        6ohOOl@; . . .I
Benorable   HemorLeonrrd,     page     11



        For the   rearone met forth -4   under the SUthOriblO6
olted  in oplnlon Ro. 04106    you am   further   atlrlred that the
prOpO66d Oitru6 Mvirtlrln      Aot levlo6 u1 "od.qUpotlon tar*
upon thb(IO *first haadllng 9 OitrU6 frUit6.      I+'%@ thWOfOX'0
our further   oplnton that  the propo6ee Aot 4OPS~t6 froa geotloa 8
of Art1010 VII or the Toxa6 Con6tltutloa       in tht   one-fourth of
the revenue to be aorl*ed thereunder I6 not ret apart for the
beneflt OS the pub110 free 6ohool6.

        z'o pro   enoloolng   a 00~7    of our oplalon   No. O-S106   here-
with.
                                                          +
                                               Very   trul j   &urs




  ATTORNEY
         GENERAL